                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



KIMBERLY B.,1                                                            Case No. 6:18-cv-00925-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Kimberly B. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act. The only issue in dispute on appeal is

whether the Court should remand this case for further proceedings or an award of benefits. The

Court has jurisdiction to hear this appeal pursuant to 42 U.S.C. § 405(g). For the reasons




       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
explained below, the Court reverses the Commissioner’s decision and remands for an award of

benefits.

                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was born in January 1969, making her forty-one years old on May 25, 2010, the

alleged disability onset date. (Tr. 73, 88.) Plaintiff has an associate’s degree and past relevant

work experience as a certified veterinary technician. (Tr. 22, 188, 264.) In her DIB application,

Plaintiff alleges disability due to post-traumatic stress disorder (“PTSD”), depression, suicidal

PAGE 2 – OPINION AND ORDER
ideation, fibromyalgia, obsessive compulsive disorder (“OCD”), and a learning disability.2

(Tr. 74, 89.)

        The Commissioner denied Plaintiff’s DIB application initially and upon reconsideration,

and on May 10, 2017, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 13.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing held on

September 18, 2017. (Tr. 30-66.) On December 6, 2017, the ALJ issued a written decision

denying Plaintiff’s DIB application. (Tr. 13-23.) Plaintiff now seeks judicial review of that

decision.

II.     THE SEQUENTIAL ANALYSIS

        A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)


        2
          To be eligible for DIB, “a worker must have earned a sufficient number of [quarters of
coverage] within a rolling forty quarter period.” Herbert v. Astrue, No. 07-cv-01016, 2008 WL
4490024, at *4 n.3 (E.D. Cal. Sept. 30, 2008). Workers accumulate quarters of coverage based
on their earnings. Id. Typically, “the claimant must have a minimum of twenty quarters of
coverage [during the rolling forty quarter period to maintain insured status] . . . . The termination
of a claimant’s insured status is frequently referred to as the ‘date last insured’ or ‘DLI.’” Id.
(citations omitted). Thus, Plaintiff’s date last insured of December 31, 2015 (see Tr. 13) reflects
the date on which her insured status terminated based on the prior accumulation of quarters of
coverage. If Plaintiff established that she was disabled on or before December 31, 2015, she is
entitled to DIB. See Truelsen v. Comm’r Soc. Sec., No. 2:15-cv-02386, 2016 WL 4494471, at *1
n.4 (E.D. Cal. Aug. 26, 2016) (“To be entitled to DIB, plaintiff must establish that he was
disabled . . . on or before his date last insured.” (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th
Cir. 1999))).

PAGE 3 – OPINION AND ORDER
whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 13-23.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since May 25, 2010, the alleged disability onset date. (Tr. 15.) At step

two, the ALJ determined that Plaintiff suffered from four severe impairments: (1) affective

disorder, (2) anxiety disorder, (3) personality disorder, and (4) “shoulder/rotator cuff status post-

surgery.” (Tr. 15.) At step three, the ALJ concluded that Plaintiff did not have an impairment that

meets or equals a listed impairment. (Tr. 16.) The ALJ then concluded that Plaintiff had the

residual functional capacity (“RFC”) to perform light work, subject to the following limitations:

(1) Plaintiff needs to be limited to occasional “reach[ing] overhead with [her] right dominant

upper extremity,” (2) Plaintiff needs to be limited to “simple, routine tasks,” (3) Plaintiff needs to
PAGE 4 – OPINION AND ORDER
be limited to “occasional contact with coworkers,” and (4) Plaintiff cannot have “contact with

the public.” (Tr. 17.) At step four, the ALJ concluded that Plaintiff was unable to perform her

past relevant work. (Tr. 22.) At step five, the ALJ concluded that Plaintiff was not disabled

because a significant number of jobs existed in the national economy that she could perform,

including work as a production assembler, a bottle packer, and an “electrical access” assembler.

(Tr. 23.)

                                          DISCUSSION

        As discussed above, the only issue in dispute on appeal is whether the Court should

remand this case for further administrative proceedings or an award of benefits. As explained

below, Plaintiff satisfies the credit-as-true standard, and the Court does not have any serious

doubt about whether Plaintiff is disabled. Accordingly, the Court remands this case for an award

of benefits.

I.      APPLICABLE LAW

        “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted). In a

number of cases, however, the Ninth Circuit has “stated or implied that it would be an abuse of

discretion for a district court not to remand for an award of benefits when [the three-part credit-

as-true standard is] met.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014). The credit-as-

true standard is met if the following conditions are satisfied: (1) “the ALJ has failed to provide

legally sufficient reasons for rejecting evidence, whether claimant testimony or medical

opinion,” (2) “if the improperly discredited evidence were credited as true, the ALJ would be

required to find the claimant disabled on remand,” and (3) “the record has been fully developed



PAGE 5 – OPINION AND ORDER
and further administrative proceedings would serve no useful purpose.” Id. at 1020 (citations

omitted).

II.     ANALYSIS

        A.      Part One

        In this appeal, Plaintiff argues that the ALJ erred by failing to provide: (1) clear and

convincing reasons for discounting Plaintiff’s testimony, (2) germane reasons for discounting the

opinion of Plaintiff’s treating mental health therapist, Debbie Hrycyk (“Hrycyk”), and (3) legally

sufficient reasons for discounting the opinion of Plaintiff’s examining psychologist, Claudia

Lake, Psy.D. (“Dr. Lake”). (Pl.’s Opening Br. at 6, 17-18.) The Commissioner “concedes” that

the ALJ “harmfully erred” and does not dispute any of Plaintiff’s assignments of error. (See

Def.’s Br. Requesting Remand at 1-7.) Thus, Plaintiff satisfies part one of the credit-as-true

standard. See Lara M. v. Saul, No. 6:18-cv-00880-SB, 2019 WL 6045585, at *3 (D. Or. Nov. 15,

2019) (holding that the plaintiff met part one of the credit-as-true standard because there was “no

dispute that the ALJ failed to provide legally sufficient reasons for rejecting significant,

probative evidence”).

        B.      Part Two

        The Court must next address whether the ALJ would be required to find Plaintiff disabled

on remand, if the improperly discredited evidence were credited as true. See Garrison, 759 F.3d

at 1020. As explained below, if the improperly discredited evidence (Plaintiff’s testimony and

Dr. Lake’s and Hrycyk’s opinions) were credited as true, the ALJ would be required to find

Plaintiff disabled.

        Hrycyk’s opinion alone would compel a finding of disability. In her questionnaire and

medical source statement, Hrycyk stated that Plaintiff suffers from major depressive disorder,

severe PTSD and anxiety, chronic suicidal ideation, “clinically significant distress [and]

PAGE 6 – OPINION AND ORDER
impairment in occupational functioning,” and difficulty functioning in “all areas of her life,”

including “getting restful sleep, [activities of daily living], socializing, shopping, education,

[and] working.” (Tr. 874-79.) Hrycyk added that Plaintiff’s impairments are related to past

trauma and result in symptoms such as crying spells, hypervigilance, irritability or outbursts of

anger, self-destructive behavior, isolating and avoiding others, and stress intolerance.3 (Id.)

Based on these findings and others, Hrycyk opined that Plaintiff cannot perform “even the

simplest of jobs” on a full-time basis:

                  [Plaintiff’s] case will come down to whether she could sustain a
                  simple routine, low stress job . . . . The main requirement of such a
                  job is that she be present full-time, eight hours per day, five days
                  per week without special accommodations, or without excessive
                  absences from work. Excessive absences from work is defined as
                  absences greater than two days per month. Is there anything about
                  [Plaintiff’s] condition, and the symptoms that she is experiencing
                  that would interfere with her ability to sustain this type of activity?

                  COMMENTS: At this point in time [Plaintiff] is not [even] able to
                  keep a daily schedule [and] attend to her or her dog’s basic needs
                  on a daily basis. Depression [and] [p]ast traumas interfere with
                  this[.] [I]n the past she was able to maintain work . . . however
                  after losing [her] last job [in 2010] she is not able to do so. She
                  get[s] confused about time [and] tasks [and] easily misplaces
                  things. Again, at this point in time working even the simplest of
                  jobs 5 days per [week,] 8 [hours per] day is not doable.

(Tr. 875-76; cf. Tr. 61-64, reflecting that the VE testified that if a hypothetical worker missed

“more than two days of work” on a regular, ongoing basis, it “would rule out all work at all skill

levels”).

        Hrycyk also opined that Plaintiff suffers from marked limitations (i.e., a substantial loss

in the ability to effectively function) in her ability to, among other things, interact appropriately

with supervisors. (Tr. 878.) In support of this finding, Hrycyk noted that Plaintiff’s “current

        3
            Plaintiff grew up in an abusive home and was sexually assaulted as a teenager. (Tr. 52,
882-83.)

PAGE 7 – OPINION AND ORDER
retriggering for [t]rauma (PTSD) has been significant” and that Plaintiff is “hypervigilant and

becomes easily irritated [and] demonstrates self-destructive behavior or angry verbal outbursts.”

(Tr. 878-79; cf. Tr. 61-64, showing that the VE testified that a hypothetical worker could not

sustain gainful employment if she responded inappropriately to a supervisor on four or more

occasions).

        Based on the foregoing, it is clear that if Hrycyk’s opinion were credited as true, the ALJ

would be required to find Plaintiff disabled on remand. See Burget v. Comm’r of Soc. Sec., No.

17-cv-01836, 2018 WL 4204057, at *9 (W.D. Wash. Sept. 4, 2018) (“[I]f the improperly

discredited evidence is credited as true, the ALJ would be required to find the claimant disabled

because his mental limitations prevent him from sustaining and persisting in full-time

employment.”).

        Dr. Lake’s opinion and Plaintiff’s testimony, if credited as true, also establish that

Plaintiff is disabled. Dr. Lake, an examining psychologist, conducted a clinical interview,

administered tests, and reviewed some of Plaintiff’s mental health records. (Tr. 882-86.)

Dr. Lake opined that Plaintiff (1) cannot “complete a normal workday/workweek without

interruptions from a psychiatric condition,” given her “chronic emotional instability,” and (2)

cannot “deal with the usual stress encountered in the workplace . . . , which will only increase her

instability.” (Tr. 886.) Along similar lines, Plaintiff testified that (1) she suffers from panic

attacks “[m]ultiple times a day,” (2) she was not able to complete the schooling necessary to

become a medical assistant, (3) she called in sick four times during a six- to eight-week

externship at a medical clinic, and (4) she “was calling out between probably two to four days a

month” prior to her termination in 2010. (Tr. 40, 49-54, 65.) This evidence, if credited as true,

establishes that Plaintiff is disabled. (See Tr. 60-64, reflecting that the VE testified that “20% off-



PAGE 8 – OPINION AND ORDER
task behavior would rule out all work at all skill levels,” and that if a hypothetical worker missed

“more than two days of work” on a regular, ongoing basis, it “would rule out all work at all skill

levels”).

        For these reasons, the Court concludes that Plaintiff satisfies part two of the credit-as-true

standard.

        C.        Part Three

        The third and final part of the credit-as-true standard asks whether the record has been

fully developed and whether further administrative proceedings would serve a useful purpose.

Garrison, 759 F.3d at 1020. The Court finds that the third part of the credit-as-true standard is

satisfied here.

        The Commissioner argues that further proceedings would serve a useful purpose because

“[t]he ALJ should have the opportunity to resolve the conflict between his finding[] . . . that

Ms. Hrycyk did not treat Plaintiff during the relevant period . . . and the treatment record

showing that she did.” (Def.’s Br. Requesting Remand at 4.) In support of this argument, the

Commissioner notes that (1) “Congress authorized the Commissioner, not court, to make

findings of fact in Social Security claims,” and (2) “[g]iven the ALJ’s misunderstanding of the

record, the agency should have the opportunity to properly weigh Ms. Hrycyk’s opinion and the

treatment record, and to evaluate the effect of those records on the rest of the analysis, including

other medical opinions and Plaintiff’s credibility.” (Id.) (citation omitted).

        The Court finds that the Commissioner’s argument fails for two reasons. First, there is no

factual conflict to resolve with respect to whether Hrycyk treated Plaintiff during the alleged

period of disability. In discounting Hrycyk’s opinion, the ALJ made a finding that Hrycyk did

not treat Plaintiff during the alleged period of disability. (Tr. 21.) However, the Commissioner

concedes that substantial evidence does not support the ALJ’s finding. (See Def.’s Br.
PAGE 9 – OPINION AND ORDER
Requesting Remand at 2, noting that the ALJ discounted Hrycyk’s opinion because she “was not

treating the claimant during the time period at issue,” and acknowledging that “[t]he record

contradicts that finding”). Accordingly, because it is undisputed that Hrycyk treated Plaintiff

during the alleged period of disability, the ALJ need not resolve any conflict, and the Court need

not make a factual finding, about this issue.

       Second, the Commissioner argues that in light of the ALJ’s “misunderstanding” about

whether Hrycyk treated Plaintiff during the alleged period of disability, the ALJ should be given

the opportunity to “evaluate the effect” that Hrycyk’s treatment records have “on the rest of the

[ALJ’s] analysis, including other medical opinions and Plaintiff’s credibility.” (Def.’s Br.

Request Remand at 4.) In other words, the Commissioner argues that the Court should remand

this case for further proceedings so the ALJ can “reevaluate the medical source opinions and

Plaintiff’s subjective allegations[.]” (Def.’s Br. Requesting Remand at 3) (emphasis added).

Ninth Circuit precedent and the objectives of the credit-as-true standard, however, foreclose such

an argument:

               Although the Commissioner argues that further proceedings would
               serve the ‘useful purpose’ of allowing the ALJ to revisit the
               medical opinions and testimony that she rejected for legally
               insufficient reasons, our precedent and the objectives of the credit-
               as-true rule foreclose the argument that a remand for the purpose
               of allowing the ALJ to have a mulligan qualifies as a remand for a
               ‘useful purpose’ under the [third] part of credit-as-true analysis.

Garrison, 759 F.3d at 1021; see also Benecke, 379 F.3d at 595 (“Allowing the Commissioner to

decide the issue again would create an unfair ‘heads we win; tails, let’s play again’ system of

disability benefits adjudication.”); Moisa v. Barnhart, 367 F.3d 882, 887 (9th Cir. 2004) (“The

Commissioner, having lost this appeal, should not have another opportunity to show that [the

claimant] is not credible any more than [the claimant], had he lost, should have an opportunity

for remand and further proceedings to establish his credibility.”); Lara M., 2019 WL 6045585, at
PAGE 10 – OPINION AND ORDER
*6 (“The Commissioner’s request to allow the ALJ to . . . reevaluate the medical evidence,

reevaluate Plaintiff’s symptoms, reevaluate Plaintiff’s RFC, and issue a new opinion, is exactly

the ‘heads we win; tails, let’s play again’ scenario that the Ninth Circuit instructs courts to

avoid.”).

       In sum, the Commissioner has not identified a useful purpose that further proceedings

would serve, and therefore the Court finds that Plaintiff has satisfied the third part of the credit-

as-true standard.

       D.      Serious Doubt

       Finally, the Commissioner argues that the Court should remand for further proceedings

because the record creates serious doubt about whether Plaintiff is disabled. See generally

Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014) (explaining that even if the credit-as-true

standard is met, the court “may remand on an open record for further proceedings ‘when the

record as a whole creates serious doubt as to whether the claimant is, in fact, disabled’”) (citation

omitted). In support of his argument, the Commissioner notes that (1) Plaintiff’s depression and

anxiety were “largely controlled with medication” during the relevant time period, (2) there were

“significant gaps in treatment,” in particular between January 2013 and August 2014, and (3)

Plaintiff’s “work history calls her claim of disability into question.” (Def.’s Br. Requesting

Remand at 4-5.)

       The Court does not have serious doubt about whether Plaintiff is disabled. Contrary to the

Commissioner’s argument, the record fails to reflect that Plaintiff’s mental health symptoms

were largely controlled with medication. Instead, the record reflects that Plaintiff’s symptoms

waxed and waned and that Plaintiff’s condition worsened over time. See generally Garrison, 759

F.3d at 1017 (“Cycles of improvement and debilitating symptoms are a common occurrence, and

in such circumstances it is error for an ALJ to pick out a few isolated instances of improvement
PAGE 11 – OPINION AND ORDER
over a period of months or years and to treat them as a basis for concluding a claimant is capable

of working.”). To be sure, the following record evidence demonstrates that Plaintiff’s condition

worsened, and that Plaintiff’s symptoms were not adequately controlled with medication:

           •   Plaintiff testified that she was “spiraling downwards” for three to four years prior

               to her termination in 2010. (Tr. 43.)

           •   Plaintiff testified that her mental health symptoms have “gotten worse over time”

               and that she has “not been the same” after suffering a concussion in 2009.

               (Tr. 199.)

           •   Plaintiff’s mother testified that Plaintiff has “always had problems” with

               depression and anxiety, Plaintiff has “slowly developed” increased anxiety and

               lability and decreased “functionality,” and Plaintiff’s mental health issues have

               “increased significantly” since 2009. (Tr. 222.)

           •   Hrycyk stated that Plaintiff’s mental health limitations “have been present since

               [her] teenage years [but] became more profound in 2010 when she lost her job,”

               and that Plaintiff’s “retriggering for [t]rauma (PTSD) has been significant.”

               (Tr. 879; see also Tr. 418, reflecting that Plaintiff lost her health “insurance in

               2010”).

           •   Dr. Lake stated that Plaintiff’s “prognosis is guarded given the chronic nature of

               her mental illness,” Plaintiff’s “labile emotions and anxiety, including her chronic

               suicidal thoughts, will be a barrier to her ability to handle employment,” and

               Plaintiff has “developed a life-long history of maladaptive behaviors and

               compensating behavior to deal with her strong emotions and fears she has

               experienced.” (Tr. 885-86.)


PAGE 12 – OPINION AND ORDER
        •   Plaintiff complained primarily about “anxiety as well as depression.” (Tr. 488.)

        •   Plaintiff’s physician stated that Plaintiff’s medication was “no longer working,”

            Plaintiff had “[s]ome thoughts of suicide,” and two past medications were

            discontinued based on concerns “about liver toxicity” and because Plaintiff “got

            bad withdrawals.” (Tr. 283.)

        •   Plaintiff reported that her medications were “not working for her and she [was]

            experiencing increased depression and troubling thoughts.” (Tr. 418.)

        •   Plaintiff reported that she had “been going downhill” the past year. (Tr. 420.)

        •   Plaintiff reported that she was “lower than she has ever been” and suffering from

            an “increase in sleeplessness and . . . nightmares [that were] getting real bad.”

            (Tr. 424.)

        •   Plaintiff’s suicidal ideation and mood and anxiety symptoms had “worsened.”

            (Tr. 429.)

        •   Plaintiff’s provider noted that November 2014 was a “rough month” for Plaintiff,

            who reported that her depressive symptoms and suicidal ideation had increased.

            (Tr. 436.)

        •   Plaintiff reported an improvement in her mood, although she had “more thoughts

            of wanting to die.” (Tr. 441.)

        •   Plaintiff reported that she was “not doing well on her new med[ications]” and that

            she “continue[d] to have the persistent thought of ‘I want to die,’” and Hrycyk

            stated that Plaintiff “continue[d] to struggle with the depression.” (Tr. 443.)

        •   Hrycyk noted that Plaintiff was “currently depressed and hopeless with thoughts

            of death and even suicide.” (Tr. 452.)


PAGE 13 – OPINION AND ORDER
        •   Hrycyk noted that there was “some concern” that one of Plaintiff’s medications

            “could be contributing to anger problem[s], mood cycling, and perhaps [an]

            increase in suicidal ideation.” (Tr. 453.)

        •   Plaintiff “reported worsening of depression” and Plaintiff’s provider stated that

            Plaintiff “has tried a number of antidepressants in the past that either had

            adv[erse] effects, did not work, or stopped working after a time.” (Tr. 456-57.)

        •   Hrycyk stated that “[t]his year [Plaintiff] has been tried on a number of

            medications some of which she feels were ineffective and others that she could

            not tolerate the side effects,” and that Plaintiff “does have chronic suicidal

            thoughts and believes she will kill herself.” (Tr. 460-61.)

        •   Plaintiff complained of “acute suicidal ideation,” reported that she continued to

            suffer from “significant problem[s] with depression,” and stated that “due to

            nausea and vomiting,” she “recently went off [an] antidepressant,” which Plaintiff

            believed led to an “increase in [her] depression.” (Tr. 306.)

        •   Plaintiff’s provider noted that Plaintiff stopped taking a medication due to adverse

            side effects, Plaintiff reported that her suicidal ideation and “mood ha[d]

            worsened and she [was] more labile,” Plaintiff had “thoughts of ending her life

            with a gun, or driving into a wall, or jumping off a bridge,” and she helped

            Plaintiff develop a “safety plan” because there were concerns about whether

            Plaintiff was “safe to leave the clinic.” (Tr. 470.)

        •   Plaintiff’s provider stated that Plaintiff “continue[d] with [her] long-standing

            [suicidal ideation] problem.” (Tr. 308.)




PAGE 14 – OPINION AND ORDER
           •   Plaintiff reported that she had “not been doing well since [a] change of

               med[ications].” (Tr. 416.)

           •   Plaintiff stated that she had “extended period . . . without passive or active

               [suicidal ideation],” which Plaintiff’s provider referred to as “a remarkable

               change for her.” (Tr. 353.)

           •   Plaintiff reported that she had “increased thoughts of suicide.” (Tr. 399.)

           •   Plaintiff reported “no improvement” after three years of mental health counseling.

               (Tr. 239.)

           •   Plaintiff reported “really struggling with suicidal ideations [for the] past two

               weeks,” and expressed concern about being “the 3rd close family member to kill

               themselves.” (Tr. 863.)

       In conclusion, contrary the Commissioner’s argument, the evidence above demonstrates

that medication did not control Plaintiff’s symptoms.

       The Commissioner also relies on gaps in treatment, in particular a gap between January

2013 and August 2014, in arguing that the record creates serious doubt about whether Plaintiff is

disabled.4 The Commissioner’s reliance on treatment gaps is misplaced. The record reveals that

during the alleged period of disability, there were times during which Plaintiff did not have

health insurance and was simply reluctant to seek help. (See Tr. 418, noting that Plaintiff lost her

“job and insurance in 2010”; Tr. 420, reflecting that Plaintiff did “not have insurance” and that it

took Plaintiff “almost 2 months to call” a mental health provider because she “felt so depressed

and unmotivated”). That is significant because (1) the Ninth Circuit has “particularly criticized

the use of a lack of treatment to reject mental complaints both because mental illness is

       4
         Plaintiff visited her mental health providers between January 2013 and August 2014.
(See Tr. 283, 286, 478.)
PAGE 15 – OPINION AND ORDER
notoriously underreported and because it is a questionable practice to chastise one with a mental

impairment for the exercise of poor judgment in seeking rehabilitation,” Regennitter v. Comm’r

of Soc. Sec. Admin., 166 F.3d 1294, 1299-1300 (9th Cir. 1999) (citation and quotation marks

omitted); and (2) the Ninth Circuit has held that it is improper to discount mental complaints

based on treatment gaps when the failure to receive treatment was due to a lack of insurance. See

Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (addressing the ALJ’s reliance on “gaps” in

treatment in discounting symptom testimony and stating that the “failure to receive medical

treatment during the period that [claimant] had no medical insurance cannot support an adverse

credibility finding”). Under these circumstances, Plaintiff’s treatment gaps do not create serious

doubt about whether she is disabled.

       Finally, the Commissioner argues that Plaintiff’s pre-onset work history creates serious

doubt about whether Plaintiff is disabled. The Court disagrees. As discussed above, the record

demonstrates that Plaintiff’s condition has worsened. Accordingly, the Court concludes that

Plaintiff’s pre-onset work history does not create serious doubt about whether she is disabled.

See Thom v. Berryhill, No. 6:16-cv-01840-SB, 2017 WL 6329559, at *8-9 (D. Or. Nov. 9, 2017)

(explaining that courts have found “reliance on the claimant’s pre-onset work history misplaced

when the claimant’s condition has worsened,” and holding that the ALJ erred in discounting a

medical provider’s opinion because the record suggested that the claimant’s “condition had

worsened”).

       In sum, the Court does not have any serious doubt about whether Plaintiff suffered from

debilitating mental health symptoms during the relevant time period, and therefore the Court

remands this case for an award of benefits.

///



PAGE 16 – OPINION AND ORDER
                                    CONCLUSION

      For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS for an award of benefits.

      IT IS SO ORDERED.

      DATED this 14th day of February, 2020.


                                               STACIE F. BECKERMAN
                                               United States Magistrate Judge




PAGE 17 – OPINION AND ORDER
